               Case 2:20-cv-01044-MJP Document 8 Filed 07/28/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          EARL JAMES GOBIN,                                  CASE NO. C20-1044 MJP

11                                  Plaintiff,                 ORDER ON MOTION TO
                                                               APPOINT COUNSEL
12                  v.

13          KATHLEEN HOGAN,

14                                  Defendant.

15

16
            Mr. Gobin, currently appearing pro se, has requested that this Court appoint counsel to
17
     represent him in his lawsuit. Dkt. No. 2. 28 U.S.C. § 1915(e)(1) permits the court, in its
18
     discretion, to request an attorney to represent any person unable to afford counsel.
19
            However, “[a] motion for appointment of counsel under 28 U.S.C. § 1915 is addressed to
20
     the sound discretion of the trial court and is granted only in exceptional circumstances.”
21
     Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984)(citing United States v. McQuade, 647
22
     F.2d 938, 940 (9th Cir. 1981)). The finding of “exceptional circumstances” requires the court to
23
     evaluate the likelihood of success on the merits of Plaintiff’s claim and the ability of the Plaintiff
24


     ORDER ON MOTION TO APPOINT COUNSEL - 1
               Case 2:20-cv-01044-MJP Document 8 Filed 07/28/20 Page 2 of 2



 1   to articulate the claim pro se in light of the complexity of the legal issues involved. Weygandt v.

 2   Look, 718 F.2d 952, 954 (9th Cir. 1983).

 3          While the Court is not prepared to venture an opinion of Plaintiff’s likelihood of success

 4   on the merits of his complaint, it is noted (based on the materials provided by Plaintiff) that

 5   Plaintiff has previously successfully negotiated a settlement of some portion of his employment

 6   claims with his former employer, and appears quite capable of articulating the bases of his

 7   current claims. He is a former professional in the technology industry and his writing indicates a

 8   person who is both lucid and intelligent.

 9          The Court is unable to find at this time that Plaintiff would be unable to articulate his

10   claims without assistance, and therefore, in view of the relative shortage of attorneys available

11   for and willing to do pro bono legal work,

12          IT IS ORDERED that the motion to appoint counsel is DENIED.

13          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

14

15          Dated July _28_, 2020.



                                           A
16

17
                                           Marsha J. Pechman
18
                                           United States Senior District Judge
19

20

21

22

23

24


     ORDER ON MOTION TO APPOINT COUNSEL - 2
